May          4,     1973



The      Honorable              Curtis        L.     Owen                                    Opinion            No.      H-       36
Criminal            District        Attorney
403 Smith            County        Courthouse                                                Re:     Tax         Exemption                    - Farm         to
Tyler,         Texas        75701                                                                    Market             and        Lateral            Road         Tax


Dear      Mr.        Owen:


           Your         letter      requesting               our        opinion            states         that       in 1951 the               voters         of
Smith       County          approved              the     Farm          to Market                  and     Lateral            Road            Tax     in
accordance               with     Article           7048a,         Section             2,     Vernon’s                Texas          Civil          Statutes
and,      in accordance                  with      Section           l-a       of the         Texas            Constitution,                   an exemp-
tion     of $3,000           has     been          allowed         for         residential                homesteads.


           In November,                   1972,          Section           l-b      of Article                8 of the        Texas            Constitu-
tion     was      amended           to add          a subparagraph                         b authorizing                    counties,               among
others,          to exempt           “not         less      than        three         thousand                dollars         ($3,000)              of the
assessed            value        of residential               homesteads                     of persons                 sixty-five              (65)       years
of age      or      older        from       all     ad valorem                     taxes      thereafter                levied         by the”             county.


           You       have        asked       whether             the       exemption                allowed             under          Section            I-b(b)
of Article           8 also        applies          to the         Farm             to Market              and        Lateral            Road         Tax      so
that     some        individuals             would          have         two        $3,000          exemptions                    from        the     one      tax.


           Prior         to the        1972 amendment                         to Section             I-b       of Article               8,     there        was
no provision              by which            any        political            subdivision                 of the State                 other        than      a
county         ‘could     grant         an exemption                    for        residence              homesteads.              Efforts  to do
so were           held      invalid.            Graham             v.      City       of Fort             Worth,            75 S.W.2d 930
(Tex.      Civ.     App.        , Eastland,                1934,        err.        ref.);         City       of Wichita               Falls         v.     Cooper,
170 S.W.2d 777                 (Tex.       Civ.        App.,          Fort         Worth,          1943,           err.     ref.       ).     Prior         to
1972 counties               were         only      authorized                 to grant             exemption                for      residence              home-
stead      in the        event      they          levied         an ad valorem                      tax       to be used               for     the     construc-
tion     and      maintenance                of farm             to market                 roads         or    for      flood        .control.              Section
l-a,      Article         8,     Constitution               of    Texan.




                                                                               p.     146
The     Honorable               Curt         is    L.     Owen,              page      2     (H-36)




           Section            l-b(a)         of Article             8 exempted                   $3,000            of the           assessed             taxable
value      of     residence               homesteads                    from         State       taxes.


           Section            1 of Article                8 of     the         Constitution                  of Texas            requires               that
taxation         be equal            and          uniform.               For         this      reason          the       courts            hold     that         tax
exemptions               are       to be          strictly         construed                 since        they          are    the         very     antithesis
of equality             and     uniformity.                     Hilltop             Village,            Inc.       v.     Kerrville               Independent
School      District,              426 S.W.2d 943                      (Tex.          1968).          The        exempt            status         will         not
be extended              to property                    unless          the        controlling               law     clearly              shows         that      that
was     intended.                  City      of Houston                 v.     South         Park         Baptist             Church,              393 S.W.2d
354     (Tex.      Civ.        App.,          Houston,              1965,            err.      ref.).


                                    “Exemptions                    from            taxation         are        never          favored,
           and         in the       construction                   or     interpretation                     of a law           extending
           exemption                 from          taxation             to any         citizen          or     class          of property
           all     doubts           are      resolved              against            the      exemption                 . .     .     ”
           Santa         Rosa          Infirmary              v.        City        of San Antonio,                      259 S.W. 926
           (Tex.         Corn.       App.          1924)        quoted             with      approval              in City           of     Long-
           view         v.     Markham-McRee                             Memorial                Hospital,                152 S.W.2d
1112 (Tex.               1941) and             see      Kirby            Lumber              Corp.           v.     Hardin
           Independent                    School         District,                 351 S.W.2d 310 (Tex.                           Civ.     App.,
           Waco,             1961. err.ref.,                    n. r. e. ).


           The         constitutional                   provisions                  in question                may        be read            hat        county          l


taxes      for     the        construction                   of farm            to market               roads           or     flood        control             are
subject          to two        exemptions                    in the          amount           of $3,000,                 one     under            Section             I-a
of Article             8 and        the      other        under           Section            l-b(b)          of Article              8 where             the      tax-
payer      is     over         65 years              of age         or       that      is    subject           to only          one         of these.


           Section            l-b(b)         does        not clearly                 allow         a double              exemption                and      we
must       resolve            any      doubts            in favor             of    no exception.                    City       of Houston                 v.
South      Park          Baptist           Church,              supra.             It is     our        opinion           therefore,               that         no
more       than         one     exemption                 per      residence                 homestead                   is available               to any            one
piece      of property                 for        the    purposes                  of fixing          assessed                tax    value,             and      that
where       an exemption                      is    available                under          Section          l-a        of Article            8 of the
Constitution,                 another              exemption                 may       not be tacked                     to it for          the     purpose
of that         tax.         See     Attorney             General               Opinion            H-9         (1973).




                                                                               p.     147
       .




 The       Honorable       Curtis      L.     Owen,       page        3 (H-36)




                                                SUMMARY


                             Where      property         is    subject        to ad valorem          taxes
                  levied      by a county          for    farm        to market       road     and    flood
                  control         purposes,     it is     entitled        to a $3,000        residence
                  homestead           exemption          under         that   constitutional         pro-
                  vision      but is    not    entitled            to a second      residence        home-
                  stead      exemption         under       Section        l-b(b)     of Article       8 for
                  that     tax.


                                                                Very      truly     yours,
                                                               A




                                                      c/           Attorney       General      of   Texas


A PPR,OVED:




                                                                                                              .




DAVID       M.   KENDALL,              Chairman
Opinion      Committee




                                                              p.    148